Case 1:20-cr-00325-SHS Document 37 Filed 12/02/20 Page 1 of 2




                                                       , 2020

                                                 MEMO ENDORSED




         ,           , 2020 through S       ,      , 2020.
                                        .
    Case 1:20-cr-00325-SHS Document 37 Filed 12/02/20 Page 2 of 2




st 9, 2020.


                                                                             .




                               ,                                                        ,
        , 2020.




     8721
                                      Defendant's request for a bail modification is granted.

                                      Dated: New York, New York
                                             December 2, 2020




                  , Assistant U.S. Attorney (by
